 
 
Exhibit 10.1
 
Executive Officer Bonus Plan – FY 2008, as amended

     
Assumptions:
  
Focus
  
Operating Income weighted 50%, Revenue weighted 50%, 67% of overall bonus
opportunity
Payment
  
Quarterly
Opportunity
  
120% of Base Salary
Quarterly Minimums
  
80% of revenue and operating income plan
Board Discretion
  
This bonus table is for guideline purposes only - actual amounts may vary
Executive
  
Rob Eberle

                         
Operating Income
% Revenue
Above 80%
Above 90%
100%
Above 100%
Above 110%
Above 120%
80%
20%
25%
35%
45%
55%
65%
85%
25%
30%
45%
55%
65%
75%
90%
30%
35%
55%
65%
75%
85%
95%
35%
45%
65%
75%
85%
90%
100%
40%
55%
75%
85%
90%
95%
105%
45%
65%
85%
90%
95%
100%
110%
50%
75%
90%
95%
100%
100%

 
In addition to the above table, 33% of overall quarterly bonus opportunity will
be earned based on achievement of key management objectives established at the
beginning of the fiscal year.
 
The Board may in its discretion award bonuses on a quarterly or annual basis
based on operating performance, corporate events or other circumstances which in
the Compensation Committee’s discretion is warranted.